FILED
                            NOT FOR PUBLICATION
                                                                            JUL 11 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ESTATE OF FERNANDO SAUCEDA; et                   No.   15-17518
al.,
                                                 D.C. No.
              Plaintiffs-Appellees,              2:11-cv-02116-GMN-NJK

 v.
                                                 ORDER*
CITY OF NORTH LAS VEGAS and
NORTH LAS VEGAS POLICE
DEPARTMENT,

              Defendants,

 and

JEFFREY POLLARD,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                            Submitted January 9, 2017**
                             San Francisco, California

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WALLACE, CLIFTON, and M. SMITH, Circuit Judges.

      The district court’s summary judgment orders are VACATED and the case

is REMANDED to the district court so that the court can consider the summary

judgment issues in light of County of Los Angeles v. Mendez, 137 S.Ct. 1539

(2017).

      Each party shall bear its own costs on appeal.

      VACATED and REMANDED.




                                         2